Pee Curiam.
This suit was brought in the Second Judicial District Court of Hudson county to recover compensation for damages done to an automobile parked at a standstill at the curb, on the easterly side of Park avenue, in the town of Weehawken, on January 25th, 1925. The automobile of the plaintiff was struck by the motor truck of the defendant operating in a northerly direction along Park avenue, causing the damages sued for.
The case was tried by the court without a jury, resulting in a judgment for the defendant. The plaintiff files four specifications of the determination of the court with which the appellant is dissatisfied. We cannot say that the trial judge was wrong in rendering judgment for the defendant under the state of the ease settled by fhe court and sent up with the record.
The judgment of the District Court is affirmed.